Citation Nr: 0947291	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-23 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1943 to October 1945.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2007 rating decision by the Cleveland, Ohio (Tiger Team) 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2009, the Board referred these matters to the Veterans 
Health Administration (VHA) for an advisory medical opinion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service; 
sensorineural hearing loss (SNHL) was not manifested in the 
first postservice year; and it is not shown that the 
Veteran's current hearing loss disability is, or might be, 
related to his service to include as due to noise exposure 
therein.

2.  Tinnitus was not manifested in service, and is not shown 
to be related to the Veteran's service to include as due to 
noise exposure therein.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009). 

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

A May 2007 letter informed the Veteran of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  A June 2008 
letter provided the Veteran notice as to how disability 
ratings and effective dates of awards are assigned (Notably, 
the instant decision does not address such matters).  The 
claims were readjudicated after all critical notice was 
given, and the Veteran had opportunity to respond (curing any 
notice timing defect).  See June 2008 statement of the case.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  He has not identified any 
pertinent records that are outstanding.  VA arranged for an 
audiology evaluation in September 2007.  The Board also 
secured a VHA medical advisory opinion in these matters.  VA 
has met its assistance obligations.  The Board will proceed 
with appellate review.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases (including, as pertinent here, hearing loss as an 
organic disease of the nervous system) may be service 
connected based on a presumption that they were incurred in 
service if they become manifest to a compensable degree 
within a specified period of time following service discharge 
(one year for such disorder).  38 U.S.C.A. §§ 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

During service the Veteran was a navigator on B-24 bombers; 
consequently he is presumed to have had substantial exposure 
to noise (to include from aircraft engines and machine-guns).  
The Veteran's STRs contain no mention of complaints of, or 
treatment for, bilateral hearing loss or tinnitus.  All 
testing for hearing acuity in service (by spoken 
voice/whispered voice) was normal.  Audiometry in conjunction 
with an examination to determine fitness for Reserve service 
in September 1954 did not reveal a puretone threshold of 40 
decibels or greater at the 500, 1000, 2000, 3000, or 4000 
hertz frequencies, or that puretone thresholds in three of 
those frequencies were 26 decibels or greater.  

A private audiometry chart dated in March 2007 notes the 
Veteran had a positive history of aircraft noise in service, 
had a 6-12 month history of buzzing in his ears, and had high 
frequency hearing loss (with speech discrimination 100 
percent bilaterally).

On September 2007 VA audiometry, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
55
80
LEFT
20
15
15
30
35

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear, and 84 percent in the left ear.  
The examining audiologist opined:

"Based on case history and C-file review it is less 
likely than not that the claimed tinnitus and hearing 
loss began with noise exposure in the military.  Age is 
also a contributing factor."

In a July 2008 statement, the Veteran claimed that his 
hearing loss and tinnitus resulted from his duties in 
service.

Because the report of the September 2007 VA examination did 
not contain the full explanation of rationale felt necessary, 
the Board sought a VHA advisory medical opinion in these 
matters.  The medical expert was asked to review the 
Veteran's claims file and to provide an opinion as to whether 
it was at least as likely as not (50 percent or better 
probability) that the Veteran's bilateral hearing loss and 
tinnitus were related to his exposure to aircraft/machine gun 
noise during his active duty service.

A VA Chief of Otolaryngology reviewed the Veteran's claims 
file and opined:

"Based on the facts provided in the record - [Veteran] 
had normal hearing test results during his active 
service; a normal audiogram in all frequencies in 
September 1954; high frequency hearing loss but with 100 
percent speech discrimination in March 2007 - Hence it 
is my opinion his tinnitus and high frequency hearing 
loss is most likely due to presbyacusis, an age related 
hearing loss.  Therefore it is less likely than not that 
the claimed tinnitus and hearing loss began with noise 
exposure in the military."

It is not in dispute that the Veteran now has bilateral 
hearing loss disability and tinnitus, as such have been 
diagnosed, and the hearing loss is shown by official 
audiometry.  What he must still show to establish service 
connection for such disabilities is that they are related to 
an event, injury, or disease in service.

Neither hearing loss nor tinnitus was manifested in service, 
and SNHL is not shown to have been manifested in the first 
postservice year.  Consequently service connection for these 
disabilities on the basis that they became manifest in 
service and persisted, or on a presumptive basis (for SNHL as 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

As noted, the record reflects that the Veteran has bilateral 
hearing loss and tinnitus; however, there is no competent 
evidence that relates the hearing loss and tinnitus to the 
Veteran's service, to include as due to noise exposure 
therein.  It is not in dispute that by virtue of his duties 
in service (as a flight navigator) he was likely exposed to 
noise trauma in service.  However, the only competent 
(medical) evidence of record that specifically addresses this 
matter (the opinions of the examiners, on September 2007 and 
July 2009 VA examinations) is to the effect that the  
bilateral hearing loss and tinnitus are unrelated to his 
service/noise exposure therein.  Because he is a layperson, 
the Veteran's own opinion in this matter is not competent 
evidence; the matter of a nexus between a current disability 
(hearing loss or tinnitus) and a remote event is a medical 
question not capable of resolution by lay observation or 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).

In the absence of any competent evidence of a nexus between 
the Veteran's hearing loss or tinnitus and his service, the 
preponderance of the evidence is against these claims.  
Hence, they must be denied. 


ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


